Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The step recites “ providing a leavened batter”; however, there is no recitation of any leavening agent or any source of raising agent or means to leaven the batter.  Thus, it is unclear what would constitute a leavened batter or what is intended by a leavened batter.  In step (b), the limitation of “ dough having a second flour to water ratio” is vague and indefinite because it’s unclear if the ratio is referring to total flour to water in the dough or just the second portion of flour to water.  ( for prior art application, it is interpreted as the total flour to water ratio in the dough because step b does not recite additional water)
Claim 13 has the same problem as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5855945).
For claim 1, Laughlin discloses a method of preparing a dough.  The method comprises the step of preparing a leavened batter comprising a first portion of flour, water and combining the batter with a second portion of flour to form a dough. The flour/water ratio in the dough is from about 1.5-1.8.  For claim 3, the batter is formed forming a mixture comprising flour, fat and leavening agent and water.  For claim 5, the batter is mixed for about 2-7 minutes.  For claim 10, the claim does not define what constitute heat activated leavening agents.  The leavening agents disclosed on column 6 lines 40-50 are the same as those disclosed in the instant specification; thus, it is obvious the same property is present.  Laughlin discloses suitable flour include soft wheat flour.  For claim 1, the batter contains about 40-95% water, about 10-40% flour, about 1-7% leavening agent and 0-10% minor ingredients.  The dough includes textural agents including fats, emulsifier, sweeteners etc..   Laughlin discloses after the batter is prepared, the batter is combined with flour and any remaining ingredients. The mix cycle should last long enough to thoroughly combine the ingredients with the batter and to insure the dough has the 
	Laughlin does not specific disclose the ratio of first flour to water as in claim 1-2, the time in claim 5.
	While Laughlin does not specific disclose the ratio, the amounts of water and flour in the batter include amounts that would give the ratio as claimed.  For instance, 40% of water and 40% of flour would give a 1:1 ratio or 11% of flour and 40% of water would give 1:3.5 ratio. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Laughlin discloses the time of mixing of the batter with flour to form the dough varies depending on viscoelastic properties desired in the dough and this in turn depends on the dough processing and the dough product being made.  Thus, it would have been within the skill of one in the art to determine the appropriate mixing time depending on the properties wanted and the type of dough product being made.  This parameter can readily be determined through routine experimentation.
Claims 6-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5855945) in view of Baisier ( 2012/0027886).

Laughlin does not specific disclose the ratio of first flour to water and freezing  as in claim 13, the protein content as in claim 13,6-9,16-17 and the time in claim 15.
Baisier discloses a steamed cake donut.  Baisier discloses that soft wheat flour typically has a protein content of approximately 8-10%.  ( see paragraph 0100)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laughlin discloses a method of making dough by forming batter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793